      Case 1:19-cv-03106-RMP          ECF No. 14   filed 07/07/20   PageID.134 Page 1 of 2




1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT

2
                                                                     EASTERN DISTRICT OF WASHINGTON



                                                                       Jul 07, 2020
3                                                                         SEAN F. MCAVOY, CLERK



4

5                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
6

7
      SUNSHINE MOTOR INN, LLC.,
8                                                    NO: 1:19-CV-3106-RMP
                                 Plaintiff,
9                                                    ORDER OF DISMISSAL WITH
           v.                                        PREJUDICE
10
      AUSTIN MUTUAL INSURANCE
11    COMPANY, a foreign insurance
      company,
12
                                 Defendant.
13

14         BEFORE THE COURT is the parties’ Stipulated Motion for Order of

15   Dismissal with Prejudice, ECF No. 13. Having reviewed the Motion and the record,

16   the Court finds good cause to grant dismissal. Accordingly, IT IS HEREBY

17   ORDERED:

18         1. The parties Stipulated Motion for Order of Dismissal with Prejudice, ECF

19              No. 13, is GRANTED.

20         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

21              costs to any party.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 1:19-cv-03106-RMP     ECF No. 14    filed 07/07/20   PageID.135 Page 2 of 2




1          3. All pending motions, if any, are DENIED AS MOOT.

2          4. All scheduled court hearings, if any, are STRICKEN.

3          IT IS SO ORDERED. The District Court Clerk is directed to enter this

4    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

5    close this case.

6          DATED July 7, 2020.

7
                                                s/ Rosanna Malouf Peterson
8                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
